Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/135,084 filed on 28 December 2020. This application claims PROV benefit to 62/970,105 filed on 4 February 2020. 	Claims 1-20 are presented for examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 342 (FIG. 3B).   	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 10, 11, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPUB 2020/0076673 A1 to Hao et al.
Regarding Claim 1, Hao discloses a method for managing access to a service from a cluster of computing nodes (FIG. 1, 0015, and 0016 provides for managing access to service from a cluster of servers 101-103), comprising:  	identifying an Internet Protocol (IP) address, which provides access to the service from the cluster of computing nodes to a client device at a client site (FIG. 1 and 0020 provides for identifying a virtual IP address, which provides access to the service from cluster of servers 101-103 to a client 125 behind network 120, i.e. a client site);(0022 and 0033 provides for selecting server 202 in the cluster of servers 201-203 for leader agent/hosting the virtual IP address in the cluster based on a leader election algorithm), wherein the selection is performed independently at the first computing node (0033 provides for wherein the selection for primary server is performed by local agents, i.e. independently, at the primary server);  	assigning the IP address to the first computing node, thereby allowing a request for the service to be directed to the first computing node (FIG. 1, 0014, and 0021 provides for assigning the VIP to the primary server, thereby allowing an on-demand/request for the service to be directed to client 125); and  	facilitating the service from the cluster of computing nodes based on the request (FIG. 1, 0015, and 0138 provides for provisioning/facilitating the service from the cluster based on the demand/request).
Regarding Claim 4, Hao discloses the method of claim 1, further comprising: 	monitoring the service at the first computing node based on a monitoring service that monitors operational status of a respective service provided by the cluster of computing nodes (0016, 0029, and 0036 provides for agents on each server that monitor the health and service statuses of the respective server providing a service through the cluster of servers); and  	in response to determining a disruption to the service (0029 and 0036 provides for in response to determining an expired timer and a service status of 0), un-hosting the IP address from the first computing node, thereby allowing a second computing (0017, 0033, 0039, and 0081 provides for selecting a new server leader using the leader election algorithm, i.e. un-hosting the IP address from the primary server, thereby allowing an un-failed server in the cluster to host).
Regarding Claim 5, Hao discloses the method of claim 4, wherein the first computing node is operational and accessible from the client site while the service is disrupted (0033-0039 provides for wherein the agent of the primary server is operational and accessible but the service status is 0).
Regarding Claim 6, Hao discloses the method of claim 4, further comprising: 	determining a disruption to the monitoring service (0036 provides for wherein the service status is 0); and  	performing a fail-safe operation comprising one or more of:  		restarting the monitoring service (Examiner interprets this to be an alternative limitation); and  		un-hosting the IP address from the first computing node (0017, 0033, 0039, and 0081 provides for selecting a new server leader using the leader election algorithm, i.e. un-hosting the IP address from the primary server, thereby allowing an un-failed server in the cluster to host).
Regarding Claim 7, Hao discloses the method of claim 1, further comprising: 	determining that a second computing node in the cluster of computing nodes is selected as a service leader for the service, wherein the service leader is responsible for responding to a respective request for the service (0014, 0019, and 0033-0039 provides for determining that a secondary server in the cluster is selected as a primary server based on its metrics, wherein the primary server is responsible for on-demand requests to provision a network service); and  	un-hosting the IP address from the first computing node, thereby allowing the second computing node to host the IP address (0017, 0033, 0039, and 0081 provides for selecting a new server leader using the leader election algorithm, i.e. un-hosting the IP address from the primary server, thereby allowing an un-failed server in the cluster to host).
Regarding Claim 8, Hao discloses the method of claim 1, wherein facilitating the service from the cluster includes one or more of:  	providing the service from the first computing node and operating the first computing node on a service path of the request (Examiner interprets this to be an alternative limitation); and  	redirecting the request to a second computing node capable of providing the service (0017, 0033, 0039, and 0081 provides for selecting a new server leader using the leader election algorithm, i.e. un-hosting the IP address from the primary server, thereby allowing an un-failed server in the cluster to host).
Regarding Claim 10, Hao discloses the method of claim 1, wherein the IP address is associated with one of:  	the service, wherein a respective service provided by the cluster of computing nodes is associated with a corresponding IP address (Examiner interprets this to be an alternative limitation); and  	a respective service provided by the cluster of computing nodes, wherein the IP address unifies service access from the cluster of computing nodes (FIG. 1, 0014, and 0020 provides for a virtual IP address is associated with an on-demand network slice or provisioned services, wherein the virtual IP address is shared/unifies service across the cluster of servers).
Regarding Claim 11, similar rejection where the method of claim 1 teaches the computing node of claim 11.
Regarding Claim 14, similar rejection where the method of claim 4 teaches the computing node of claim 14.
Regarding Claim 15, similar rejection where the method of claim 5 teaches the computing node of claim 15.
Regarding Claim 16, similar rejection where the method of claim 6 teaches the computing node of claim 16.
Regarding Claim 17, similar rejection where the method of claim 7 teaches the computing node of claim 17.
Regarding Claim 18, similar rejection where the method of claim 8 teaches the computing node of claim 18.
Regarding Claim 20, similar rejection where the method of claim 10 teaches the computing node of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hao as applied to claims 1 and 11 above, and further in view of US PGPUB 2020/0213269 A1 to Nayak et al.
Regarding Claim 2, Hao discloses the method of claim 1. 	Hao doesn’t explicitly disclose determining that the IP address is not duplicated in the cluster of computing nodes and the client site by sending a probe message. 	Nayak, in a similar field of endeavor, discloses determining that an IP address is not duplicated in a cluster of computing nodes and a client site by sending a probe message (FIG. 1 and 0026-0028 provides for determining that an individual IP address is not duplicated in a cluster of VMs 24 and a remote network device 16, i.e. a client site, by sending a neighbor solicitation probe/message)
Regarding Claim 12, similar rejection where the method of claim 2 teaches the computing node of claim 12.

Claims 3, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hao as applied to claims 1 and 11 above, and further in view of US PGPUB 2015/0212909 A1 to Sporel.
Regarding Claim 3, Hao discloses the method of claim 1. 	Hao doesn’t explicitly disclose sending a gratuitous address resolution protocol (ARP) request with the IP address to the client site for clearing a respective local ARP cache. 	Sporel, in a similar field of endeavor, discloses sending a gratuitous address resolution protocol (ARP) request with an IP address to a client site for clearing a respective local ARP cache (FIG. 1, 0026, and 0046 provides for sending a gratuitous address resolution message with a hardware address to all devices connected to the network, i.e. a client site, for updating/clearing their cache information). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Sporel for transmitting gratuitous ARP messages. The gratuitous ARP messages of Sporel, when implemented with the concurrent connections of the Hao system, will allow one of ordinary skill in the art to update cache information. One of ordinary skill in the art would be motivated to utilize the gratuitous ARP messages of Sporel with the concurrent connections of the Hao system in order to maintain IP address information. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art 
Regarding Claim 9, Hao discloses the method of claim 1, wherein the IP address is a virtual IP address floating among the cluster of computing nodes (0020 provides for a virtual IP address that is shared). 	Hao doesn’t explicitly disclose receiving an ARP request for the IP address; and sending an ARP response comprising a media access control (MAC) address of the first computing node. 	Sporel, in a similar field of endeavor, discloses receiving an ARP request for an IP address (0026 provides for receiving a broadcasted ARP for a hardware address); and  	sending an ARP response comprising a media access control (MAC) address of a first computing node (0026 and 0038 provides for an ARP receipt comprising the first server’s MAC address).  	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Sporel for transmitting ARP messages. The ARP messages of Sporel, when implemented with the concurrent connections of the Hao system, will allow one of ordinary skill in the art to update cache information. One of ordinary skill in the art would be motivated to utilize the ARP messages of Sporel with the concurrent connections of the Hao system in order to maintain current MAC address information of the first server. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before 
Regarding Claim 13, similar rejection where the method of claim 3 teaches the computing node of claim 13.
Regarding Claim 19, similar rejection where the method of claim 9 teaches the computing node of claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2021/0194792 A1 to Lo et al discloses routing network traffic destined for a VIP to a primary server.
US PGPUB 2021/0014106 A1 to Haltore et al discloses a virtual service via a VIP address.
US Patent 8,601,473 B1 to Aron et al discloses transferring ownership of a vDisk from one service VM to another service VM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459